         Case 3:20-cv-00016-BAJ-RLB                  Document 25          10/27/20 Page 1 of 24




                                UNITED STATES DISTRICT COURT

                                MIDDLE DISTRICT OF LOUISIANA

JOEY STONE                                                                     CIVIL ACTION

VERSUS                                                                         NO. 20-16-BAJ-RLB

JUAN AMADOR, ET AL.

                                                   ORDER

        Before the Court is Plaintiff’s Motion to Compel Adequate Responses to Interrogatories

and Requests for Production of Documents and to Compel Depositions (“Motion to Compel”).

(R. Doc. 17).1 The motion is opposed. (R. Doc. 20).

        Also before the Court is USAA Casualty Insurance Company’s Motion to Quash

Deposition and Discovery and/or Protective Order With Request for Oral Argument (“Motion for

Protective Order”). (R. Doc. 18). The motion is opposed. (R. Doc. 19).

        The Court finds oral argument to be unnecessary to resolve the instant related motions.

I.      Background

        Plaintiff initiated this action in state court on January 9, 2019 with the filing of his

Petition for Damages. (R. Doc. 1-2 at 1-6). Therein, Plaintiff alleges that he suffered injuries on

or about June 7, 2018, when he was rear-ended by a 2005 Dodge Ram operated by Defendant,

Juan Amador. Plaintiff named as Defendants the alleged tortfeasor, Juan Amador, Amador’s

alleged liability carrier, Geico Casualty Company (“Geico”), and Plaintiff’s alleged UM carrier,

USAA Casualty Insurance Company (“USAA”). (R. Doc. 1-2 at 1).




1
 Plaintiff also submitted a “Motion for Oral Arguments and Contradictory Heating on Plaintiff’s Motion to
Compel” as an attachment to the Motion to Compel. (R. Doc. 17-4).
         Case 3:20-cv-00016-BAJ-RLB                  Document 25          10/27/20 Page 2 of 24




        On August 2, 2019, USAA sent Plaintiff a check in the amount of $165,000

“encompassing med-pay and an unconditional tender under UM” based on a “review and

evaluation of the documents and materials received to date.” (R. Doc. 18-6).

        USAA removed this action on January 8, 2020, alleging that there is diversity jurisdiction

under 28 U.S.C. § 1332. (R. Doc. 1). In the Notice of Removal, USAA asserts that while Juan

Amador is a non-diverse defendant domiciled in Louisiana, his citizenship should be ignored

because he is a nominal defendant who is being dismissed from the suit. (R. Doc. 1 at 3).2

        On February 3, 2020, Plaintiff made a formal written demand in light of his alleged

injuries and medical bills. (R. Doc. 18-8). In response, USAA noted that Plaintiff was “trending

toward recovery” until a subsequent accident on March 5, 2019, and requested “additional

information to evaluate the impact the second accident had on [Plaintiff’s] alleged injuries.” (R.

Doc. 18-9).

        On June 16, 2020, the Court granted Plaintiff leave to amend the pleadings to allege bad

faith allegations and extended the non-expert discovery deadline to October 5, 2020. (R. Doc.

13). In the amended pleading, Plaintiff seeks recovery of penalties and attorneys’ fees under La.

R.S. 22:1892 and 22:1973 on the basis that the February 3, 2020 demand provided proof of loss

and Plaintiff’s claims remained unpaid without probable cause. (R. Doc. 14).

        On July 31, 2020, the parties held a discovery conference regarding the instant discovery

disputes and the parties agreed on certain issues, including the production of a privilege log and

supplemental responses. (R. Doc. 17-8).

        On August 7, 2020, USAA provided amended discovery responses (R. Doc. 17-9) and a

privilege log (R. Doc. 17-10).


2
 USAA has filed a motion for dismissal of Amador and Geico with prejudice in light of a state court order
dismissing those defendants on February 27, 2020, over one month after removal to federal court. (R. Doc. 15).
          Case 3:20-cv-00016-BAJ-RLB                  Document 25           10/27/20 Page 3 of 24




         On August 10, 2020, Plaintiff sent an additional letter asserting that the supplemental

responses and privilege log remain deficient and seeking supplemental responses and

productions in two days to preclude the filing of a motion to compel. (R. Doc. 17-12).

         On August 12, 2020, the parties filed the motions. (R. Docs. 17, 18).

         Plaintiff’s Motion to Compel seeks an order compelling USAA: (1) to provide complete

answers to Interrogatory Nos. 20, 21,3 22, 23, and 24 to Plaintiff’s Second Set of Interrogatories;

(2) to provide complete responses to Requests for Production of Documents Nos. 37-43, 45, and

46 of Plaintiff’s Second Request for Production of Documents; (3) to produce a privilege log in

compliance with Rule 26 of the Federal Rules of Civil Procedure; (4) to provide dates for the

deposition of the claims handler Lisa Bocanegra, any additional claims handlers, and USAA’s

Rule 30(b)(6) corporate deposition; and (5) to pay reasonable fees and expenses incurred in filing

the motion.

         USAA’s Motion for Protective Order seeks an order quashing the noticed Rule 30(b)(6)

deposition and related requests for documents on the basis that Plaintiff is seeking attorney-client

privileged information or the discovery topics are overly broad or seek irrelevant information.

II.      Law and Analysis

         A.       General Legal Standards for Discovery

         “Unless otherwise limited by court order, the scope of discovery is as follows: Parties

may obtain discovery regarding any non-privileged matter that is relevant to any party’s claim or

defense and proportional to the needs of the case, considering the importance of the issues at

stake in the action, the amount in controversy, the parties’ relative access to relevant information,

the parties’ resources, the importance of the discovery in resolving the issues, and whether the


3
 Plaintiff’s motion in certain places omits Interrogatory No. 21 from the topics covered in certain conferences
between the parties. Since this interrogatory is briefed by both sides, it will be addressed by the Court.
        Case 3:20-cv-00016-BAJ-RLB             Document 25        10/27/20 Page 4 of 24




burden or expense of the proposed discovery outweighs its likely benefit. Information within

this scope of discovery need not be admissible in evidence to be discoverable.” Fed. R. Civ. P.

26(b)(1). The court must limit the frequency or extent of discovery if it determines that: “(i) the

discovery sought is unreasonably cumulative or duplicative, or can be obtained from some other

source that is more convenient, less burdensome, or less expensive; (ii) the party seeking

discovery has had ample opportunity to obtain the information by discovery in the action; or (iii)

the proposed discovery is outside the scope permitted by Rule 26(b)(1).” Fed. R. Civ. P.

26(b)(2)(C).

       “The court may, for good cause, issue an order to protect a party or person from

annoyance, embarrassment, oppression, or undue burden or expense.” Fed. R. Civ. P. 26(c)(1).

Rule 26(c)’s “good cause” requirement indicates that the party seeking a protective order has the

burden “to show the necessity of its issuance, which contemplates a particular and specific

demonstration of fact as distinguished from stereotyped and conclusory statements.” In re Terra

Int'l, Inc., 134 F.3d 302, 306 (5th Cir. 1998) (quoting United States v. Garrett, 571 F.2d 1323,

1326 n.3 (5th Cir. 1978)).

       “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)

expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed--and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A). Blanket assertions of a privilege are unacceptable, and the court and other

parties must be able to test the merits of a privilege claim. United States v. El Paso Co., 682 F.2d
          Case 3:20-cv-00016-BAJ-RLB            Document 25       10/27/20 Page 5 of 24




530, 541 (5th Cir. 1982) (citing United States v. Davis, 636 F.2d 1028, 1044 n. 20 (5th Cir.

1981)).

          Rule 33 of the Federal Rules of Civil Procedure provides for the service of written

interrogatories. A party seeking discovery under Rule 33 may serve interrogatories on any other

party and the interrogatory “may relate to any matter that may be inquired into under Rule

26(b).” Fed. R. Civ. P. 33(a)(2).

          Rule 34 of the Federal Rules of Civil Procedure provides for the discovery of documents

and tangible items. A party seeking discovery must serve a request for production on the party

believed to be in possession, custody, or control of the documents or other evidence. Fed. R. Civ.

P. 34(a). The request is to be in writing and must set forth, among other things, the desired items

with “reasonable particularity.” Fed. R. Civ. P. 34(b)(1)(A).

          A party must respond or object to interrogatories and requests for production. See Fed. R.

Civ. P. 33(b)(2); Fed. R. Civ. P. 34(b)(2)(A). This default date may be modified by stipulation

between the parties. Fed. R. Civ. P. 29(b). If a party fails to respond fully to discovery requests

in the time allowed by the Federal Rules of Civil Procedure, the party seeking discovery may

move to compel responses and for appropriate sanctions under Rule 37. An “evasive or

incomplete disclosure, answer, or response must be treated as a failure to disclose, answer or

respond.” Fed. R. Civ. P. 37(a)(4).

          Rule 30(b)(6) governs deposition notices directed to organizations. In the deposition

notice, the party “must describe with reasonable particularity the matters for examination.” Fed.

R. Civ. P. 30(b)(6). In response, the organization must designate an agent or other person to

testify on its behalf “about information known or reasonably available to the organization.” Id.

“The duty to present and prepare a Rule 30(b)(6) designee goes beyond matters personally
        Case 3:20-cv-00016-BAJ-RLB             Document 25       10/27/20 Page 6 of 24




known to that designee or to matters in which that designee was personally involved. The

deponent must prepare the designee to the extent matters are reasonably available, whether from

documents, past employees, or other sources.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d

416, 433 (5th Cir. 2006). The court may limit a Rule 30(b)(6) deposition notice to the extent it

requests the organization to designate an agent to testify on topics of information that are overly

broad, vague, or ambiguous. See, e.g., Scioneaux v. Elevating Boats, LLC, No. 10-0133, 2010

WL 4366417, at *3 (E.D. La. Oct. 20, 2010) (quashing deposition notice where the plaintiff

failed to particularize the topics of discussion in Rule 30(b)(6) deposition notice); In re Katrina

Canal Breaches Consolidates Litigation, No. 05-4182, 2008 WL 4833023 (E.D. La. July 2,

2008) (granting motion for protective order to the extent topics listed in a 30(b)(6) notice were

overly broad, vague and ambiguous); Padana Assicurazioni–Societa Azioni v. M/V Caribbean

Exp., No. 97-3855, 1999 WL 30966 (E.D. La. Jan. 21, 1999) (denying motion to compel Rule

30(b)(6) deposition where the notice was insufficiently particularized).

       B.      Analysis

               1.      Certifications of Good Faith

       Rule 37(a)(1) of the Federal Rules of Civil Procedure provides that any motion to compel

“must include a certification that the movant has in good faith conferred or attempted to confer

with the person or party failing to make disclosure or discovery in an effort to obtain it without

court action.” Fed. R. Civ. P. 37(a)(1). Similarly, Rule 26(c)(1) of the Federal Rules of Civil

Procedure provides that any motion for protective order “must include a certification that the

movant has in good faith conferred or attempted to confer with the other affected parties in an

effort to resolve the dispute without court action.” Fed. R. Civ. P. 26(c)(1). In addition, the

Court’s initial scheduling order informed the parties that “[a]ny motions filed regarding
         Case 3:20-cv-00016-BAJ-RLB                Document 25    10/27/20 Page 7 of 24




discovery must be accompanied by a certificate of counsel for the moving party, stating that

counsel have conferred in person or by telephone for purposes of amicably resolving the issues

and stating why they are unable to agree or stating that opposing counsel has refused to so confer

after reasonable notice.” (R. Doc. 4 at 1).

        The record indicates that the parties held a discovery conference on July 31, 2020 and the

parties agreed to certain issues, including the production of a privilege log and supplemental

responses. (R. Doc. 17-8; see R. Doc. 17-2). The record further indicates that the parties did not

hold any further discovery conference for the purposes of resolving any remaining issues prior to

the filing of the instant discovery motions. At most, Plaintiff sent a letter identifying deficiencies

remaining in USAA’s supplemental production just two days prior to the filing of the Motion to

Compel. (See R. Doc. 17-12).

        It does not appear that either party made a good faith effort to resolve the specific issues

addressed in the instant motions prior to the filing of the motions. That said, the Court finds it

appropriate to consider the merits of the motions to avoid any further inefficiencies. The Court

will consider the lack of proper Rule 37(a)(1) and Rule 26(c)(1) certifications in the context of

considering whether to award any fees and expenses.

                2.      The Privilege Log

        USAA produced a 3-page privilege log providing the date, a brief description of the

withheld document, and the basis for asserting privilege. (R. Doc. 17-9). The 33 entries appear

to mostly consist of e-mail communications and begin with the date March 15, 2019, two months

after the filing of this lawsuit in state court.

        “When a party withholds information otherwise discoverable by claiming that the

information is privileged or subject to protection as trial-preparation material, the party must: (i)
          Case 3:20-cv-00016-BAJ-RLB            Document 25        10/27/20 Page 8 of 24




expressly make the claim; and (ii) describe the nature of the documents, communications, or

tangible things not produced or disclosed--and do so in a manner that, without revealing

information itself privileged or protected, will enable other parties to assess the claim.” Fed. R.

Civ. P. 26(b)(5)(A). Blanket assertions of a privilege are unacceptable, and the court and other

parties must be able to test the merits of a privilege claim. United States v. El Paso Co., 682 F.2d

530, 541 (5th Cir. 1982) (citing United States v. Davis, 636 F.2d 1028, 1044 n. 20 (5th Cir.

1981)). In addition, this Court’s Local Rule 26(c) provides the following: “A party withholding

information claimed privileged or otherwise protected must submit a privilege log that contains

at least the following information: name of the document, electronically stored information, or

tangible things; description of the document, electronically stored information, or tangible thing,

which description must include each requisite element of the privilege or protection asserted;

date; author(s); recipient(s); and nature of the privilege.” LR 26(c); see also Cashman Equip.

Corp. v. Rozel Operating Co., No. 08-363, 2009 WL 2487984, at *2 (M.D. La. Aug. 11, 2009)

(“[A] privilege log . . . should not only identify the date, the author, and all recipients of each

document listed therein, but should also describe the document’s subject matter, the purpose for

its production, and a specific explanation of why the document is privileged or immune from

discovery.”) (quoting Peacock v. Merrill, No. 08-01, 2008 WL 687195, at *3 (M.D. La. Mar. 10,

2008)).

          USAA had a duty to produce a timely privilege log in conformance with Rule

26(b)(5)(A) of the Federal Rules of Civil Procedure and Local Rule 26(c). Plaintiff is correct

that the privilege log does not meet the requirements of Local Rule 26(c) because it does not

identify the specific authors and recipients of each document. Requiring USAA to identify this
        Case 3:20-cv-00016-BAJ-RLB               Document 25     10/27/20 Page 9 of 24




non-privileged factual information in a revised privilege log will not result in any undue burden,

as the privilege log only contains 33 entries.

       In light of the foregoing, USAA must provide a revised privilege log in compliance with

Local Rule 26(c) within 14 days of the date of this Order.

               3.      Attorney-Client Privilege and Work Product Immunity

                       a.      General Privilege Issues Raised

        The parties dispute whether and to what extent Plaintiff may obtain discovery regarding

his bad faith claims added to this lawsuit on June 16, 2020 through the filing of Plaintiff’s First

Amended and Supplemental Petition. (R. Doc. 14). That amended pleading provides that

Plaintiff seeks recovery of penalties and attorneys’ fees under La. R.S. 22:1892 and 22:1973 on

the basis that the February 3, 2020 demand provided proof of loss and Plaintiff’s claims

remained unpaid without probable cause. There is no dispute, therefore, that the facts

concerning Plaintiff’s alleged bad faith claims arose on or after the February 3, 2020.

       The primary issue raised by the added bad faith claims is that Plaintiff initiated the instant

lawsuit over one year prior to submitting the February 3, 2020 demand. In its Motion for

Protective Order, USAA seeks “an order quashing the Rule 30(b)(6) Deposition of USAA

Casualty Insurance Company noticed by plaintiff, as well as portions of discovery directed to

pre-accident actions, procedures, and policies, and post-litigation communications with counsel,

and further requests a protective order.” (R. Doc. 18 at 1). USAA argues that Plaintiff did not

provide proof of loss until after the commencement of this action and, therefore, the post-

litigation claims adjustment involving attorney communications and work product are not

discoverable in light of the attorney-client privilege and work product doctrine. USAA also

argues that because the bad faith claim solely involves a post-litigation value dispute, Plaintiff’s
        Case 3:20-cv-00016-BAJ-RLB            Document 25        10/27/20 Page 10 of 24




“pattern and practice” requests for “institutional discovery” are irrelevant and unduly

burdensome.

       In providing Plaintiff leave to amend, the Court did not specifically address the issue of

whether the Louisiana bad faith statutes apply to actions taken by an insurer once litigation has

commenced. Some federal court decisions have held that Louisiana’s bad faith statutes do not

apply to post-litigation conduct. See Premium Finance Co., Inc. v. Employers Reinsurance

Corp., 761 F. Supp. 450, 452 (W.D. La. 1991) (“Applying [former La R.S. 22:1220] under

consideration to post-litigation activities would lead to an absurd result. The absurd result is to

expose all litigation with insurers on the main demand to protracted collateral litigation

concerning the insurer’s post-filing negotiations, as colored by attorney advice, issue

development and court rulings. The resulting litigation explosion would thwart the statutory goal

of quick resolution of disputed claims and would impede just and reasonable post-filing

negotiations.”); Marketfare Annunciation, LLC v. United Fire & Cas. Co., No. 06-7232, 2007

WL 4144944, at *3 (E.D. La. Nov. 20, 2007) (rejecting argument that former La. R.S. 22:658

“applies to actions taken by an insurer once the litigation has commenced.”). Louisiana state

court decisions, however, have stated that the statute applies to post-litigation conduct. Sher v.

Lafayette Ins. Co., 988 So.2d 186, 199 (La. 2008) (“an insurer has a continuing duty of good

faith and fair dealing which extends throughout the litigation period”); Harris v. Fotenot, 606 So.

2d 72, 74 (La. 3rd Cir. 1992) (former La R.S. 22:1220 and former La. R.S. 22:658 apply to post-

litigation conduct). Federal courts have more recently recognized that post-litigation conduct

applies to La. R.S. 22:1892 and La. R.S. 22:1973 in light of these Louisiana state court decisions.

See Kimble v. State Farm Fire & Cas. Co., No. 09-1798, 2011 WL 1637142, at *5 (W.D. La.

Apr. 29, 2011); Slade v. Progressive Sec. Ins. Co., No. 11-2164, 2013 WL 12182957, at *8
        Case 3:20-cv-00016-BAJ-RLB           Document 25        10/27/20 Page 11 of 24




(W.D. La. Feb. 4, 2013), report and recommendation adopted, No. 11-2164, 2013 WL 12364259

(W.D. La. Mar. 5, 2013).

       In light of the foregoing, the Court finds that USAA’s post litigation conduct is within the

scope of discovery. The instant discovery dispute highlights the issues raised with respect to

discovery of claims and/or negotiation-related information “colored by attorney advice.” See

Premium Finance, 761 F. Supp. at 452. Plaintiff concedes in support of his Motion to Compel

that “the contents of any analysis between attorney and client may be privileged” and suggests

that he is only seeking factual information that would not be privileged, including “the identity of

any USAA employee, agent or independent contractor” and “correspondence between USAA

representatives which do not include counsel or between USAA representatives and a third party

other than counsel.” (R. Doc. 17-1 at 9, 12). In response to USAA’s Motion for Protective

Order, however, Plaintiff argues that USAA’s counsel has “become the de facto claims adjuster”

and, therefore, any attorney opinion work product should be discoverable. (R. Doc. 19 at 6-7).

       Given the procedural posture of this action, which includes discovery pertaining to

alleged bad faith claims adjustment occurring after the commencement of litigation, the Court

will first address the issue of whether and to what extent the attorney-client privilege and work

product doctrine are applicable. The Court will then address the specific written discovery and

deposition topics at issue.

                       b.     Attorney-Client Privilege

       Rule 501 of the Federal Rules of Evidence requires a federal court sitting in diversity to

apply the appropriate state’s law concerning the scope and application of the claimed attorney-
        Case 3:20-cv-00016-BAJ-RLB                 Document 25         10/27/20 Page 12 of 24




client privilege. It appears that there is no dispute that Louisiana law governs attorney-client

privilege in this action.4

        The Louisiana Code of Evidence states:

        A client has a privilege to refuse to disclose, and to prevent another person from
        disclosing, a confidential communication . . . made for the purpose of facilitating
        the rendition of professional legal services to the client, as well as the perceptions,
        observations, and the like, of the mental, emotional, or physical condition of the
        client in connection with such a communication . . . .

La. Code Evid. art. 506(B). Under Louisiana law, both the client and his or her lawyer or the

lawyer’s representative may claim the privilege. La. Code Evid. art. 506(D). The party asserting

the privilege has the burden of proving its applicability and that a waiver has not occurred. Smith

v. Kavanaugh, Pierson & Talley, 513 So.2d 1138, 1143 (La. 1987).

        The attorney-client privilege “was intended as a shield, not a sword.” Conkling v. Turner,

883 F.2d 431, 434 (5th Cir. 1989). As such, when the privilege holder makes a confidential

communication a material issue in litigation, “fairness demands treating the defense [or claim] as

a waiver of the privilege.” Conkling, 883 F.2d at 434; see also Asset Funding Group, LLC v.

Adams & Reese, LLP, No. 07-2965, 2008 WL 4186884, at *4 (E.D. La. Sept. 9, 2008) (“Waiver

includes conduct which would make it unfair for the client to insist on the privilege thereafter.”);

Nguyen v. Excel Corp., 197 F.3d 200, 207 n.18 (5th Cir. 1999) (recognizing “a client’s inability

to, at once, employ the privilege as both a sword and a shield.”). In other words, a waiver occurs

when the holder pleads a claim or defense in such a way that it will inevitably have to “draw

upon a privileged communication in order to prevail.” Conono Inc. v. Boh Bros. Const. Co., 191

F.R.D. 107, 110 (W.D. La. 1998).


4
 “[F]ederal common law and Louisiana statutory law are materially similar concerning the attorney-client
privilege.” Akins v. Worley Catastrophe Response, LLC, No. 12-2401, 2013 WL 796095, at *11 (E.D. La. Mar. 4,
2013).
        Case 3:20-cv-00016-BAJ-RLB             Document 25        10/27/20 Page 13 of 24




        There does not appear to be any specific dispute with respect to the application of the

attorney-client privilege. Indeed, in opposing USAA’s Motion for Protective Order, Plaintiff

acknowledges that “analysis and the advice and opinion of counsel relative to appropriate

quantum may be deemed protected attorney-client communication” and suggests that he is

seeking only “non-privileged information and documents which comprise the Defendant’s claims

file.” (R. Doc. 19 at 5). Plaintiff raises no specific argument that USAA has waived any asserted

attorney-client privilege.

        As discussed above, USAA must provide a revised privilege log identifying the specific

authors and recipients of withheld communications. Plaintiff may make any specific challenges

to documents withheld on the basis of attorney-client privilege identified on the revised privilege

log. The Court will not issue a general finding that documents in the post-litigation claims file

are protected under the attorney-client privilege because “the attorney-client privilege may not be

tossed as a blanket over an undifferentiated group of documents. . . . The privilege must be

specifically asserted with respect to particular documents.” United States v. El Paso Co., 682

F.2d 530, 538-39 (5th Cir. 1982) (internal citations omitted).

        Similarly, the Court will not issue a blanket protective order precluding Plaintiff from

seeking deposition testimony on the basis that the post-litigation claims file includes privileged

attorney-client communications. Defense counsel may instruct the deponent to not answer

questions to preserve the attorney-client privilege when appropriate. See Fed. R. Civ. P. 30(c)(3).

                        c.      The Work-Product Doctrine

        Rule 26(b)(3) of the Federal Rules of Civil Procedure restricts a party’s ability to obtain

work product from an opponent during discovery. Work product consists of “documents and

tangible things that are prepared in anticipation of litigation or for trial by or for another party or
        Case 3:20-cv-00016-BAJ-RLB             Document 25        10/27/20 Page 14 of 24




its representative (including the other party’s attorney, consultant, surety, indemnitor, insurer, or

agent).” Fed. R. Civ. P. 26(b)(3)(A). The work product protection is broader in scope and reach

than the attorney client privilege. The attorney-client privilege “extends only to client

communications, while the work product protection encompasses much that has its source

outside client communications.” Stoffels v. SBC Communications, Inc., 263 F.R.D. 406, 412

(S.D. Tex. 2009). “Ordinarily, a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” Fed. R.

Civ. P. 26(b)(3)(A).

        Work product protections “are held by both the attorney as well as the client” and may be

asserted and waived by either. In re Grand Jury Subpoenas, 561 F.3d 408, 411 (5th Cir. 2009).

Rule 26(b)(3) distinguishes between “ordinary” and “opinion” work product. “Ordinary” work

product is discoverable where it otherwise falls within the scope of discovery and “the party

shows that it has substantial need for the materials to prepare its case and cannot, without undue

hardship, obtain their substantial equivalent by other means.” Fed. R. Civ. P. 26(b)(3)(A)(i)-(ii).

“Even if the discovering party is able to show substantial need and undue hardship, opinion work

product merits special protection from discovery pursuant to Rule 26(b)(3)(B).” Lassere v.

Carroll, No. 13-5430, 2014 WL 7139138, at *4 (E.D. La. Dec. 15, 2014); see Fed. R. Civ. P.

26(b)(3)(B) (“If the court orders discovery of [trial preparation] materials, it must protect against

disclosure of the mental impressions, conclusions, opinions, or legal theories of a party’s

attorney or other representative concerning the litigation.”). Courts have nevertheless held that

opinion work product becomes subject to disclosure when “mental impressions are at issue in a
       Case 3:20-cv-00016-BAJ-RLB            Document 25       10/27/20 Page 15 of 24




case and the need for the material is compelling.” Conoco Inc. v. Boh Bros. Const. Co., 191

F.R.D. 107, 118 (W.D. La. 1998) (citations omitted).

       The parties dispute whether post-litigation claims handling information is protected under

the work product doctrine given the involvement of USAA’s attorney. Plaintiff argues – in the

context of opposing USAA’s Motion for Protective Order – that he is entitled to production of

USAA’s entire claims file because USAA’s counsel was acting as the de facto claims adjuster

after commencement of the litigation and Plaintiff has established a compelling need for the

information because he has no other means to discover it. (R. Doc. 19 at 7). The Court will not

require production of an entire claims file over which opinion work product protection is asserted

based upon such conclusory assertions. Given the record, “Plaintiffs’ conclusory assertions that

they cannot establish the defendants’ arbitrary and capricious conduct without the withheld

documents is insufficient to outweigh the high degree of protection afforded to an attorney’s

mental impressions, opinions and legal theories.” See Miller v. Favre, No. 11-615, 2012 WL

6212793, at *2 (M.D. La. Oct. 22, 2012), aff'd, 2012 WL 6475612 (M.D. La. Dec. 13, 2012).

       As discussed above, USAA must provide a revised privilege log identifying the specific

authors and recipients of withheld communications. Plaintiff may make any specific challenges

to documents withheld on the basis of the work product doctrine identified on the privilege log.

Furthermore, defense counsel may instruct the deponent not to answer questions that seek

information protected by the work product doctrine when appropriate. See Fed. R. Civ. P.

30(c)(3).

               4.     Confidential Information

       The parties have not sought entry of a joint protective order governing the exchange of

confidential information in this litigation. In light of USAA’s argument that certain claims
        Case 3:20-cv-00016-BAJ-RLB             Document 25       10/27/20 Page 16 of 24




handling documents are confidential and proprietary, the parties are directed to seek entry of an

agreed upon protective order governing the exchange of confidential information prior to the

production of any confidential information. See Elloie v. Allstate Ins. Co., No. 07-4434, 2008

WL 4747214, at *7 (E.D. La. Oct. 17, 2008) (requiring the parties to seek entry of a joint

protective order restricting the use of confidential information contained in claims handling

documents to the instant litigation).

               5.      Specific Discovery at Issue

                       a.      Interrogatory Nos. 20-24

       In his Motion to Compel, Plaintiff seeks supplemental responses to Interrogatory Nos. 20,

22, 23, and 24 to Plaintiff’s Second Set of Interrogatories. (R. Doc. 17-1 at 6-10). These

interrogatories primarily concern the identity of persons involved in handling Plaintiff’s claims

and the receipt and review of documents used to assess the claim. USAA generally opposes this

discovery on the basis that the information sought is irrelevant to the valuation of Plaintiff’s

claim or is otherwise protected from disclosure as opinion work product.

         Interrogatory No. 20 seeks the “names of any and all employees, agents, or independent

contractors” acting on USAA’s behalf in “investigating the property loss and/or bodily injury

claims” at issue, including their address, employer, telephone number, and detailed description of

their involvement. (R. Doc 17-5 at 5). Subject to objections including privilege, USAA

responded that “surveillance was attempted by Target Investigative Agency, Inc. in Lafayette,

Louisiana.” (R. Doc. 17-5 at 5; R. Doc. 17-9 at 4). USAA argues that the information sought is

irrelevant to Plaintiff’s bad faith claim. (R. Doc. 20 at 10).

       The Court agrees with Plaintiff that “[w]hile the content of any analysis between attorney

and client may be privileged, the identity of any USAA employee, agent or independent
       Case 3:20-cv-00016-BAJ-RLB             Document 25       10/27/20 Page 17 of 24




contractor participating in such analysis is not privileged.” (R. Doc. 17-1 at 9). This

interrogatory is seeking factual information regarding those investigating the claims at issue.

USAA must provide a supplemental response fully answering this interrogatory with the

exception that USAA may withhold specific contact information for its own employees, which

Plaintiff’s counsel may obtain from defense counsel to the extent necessary.

       Interrogatory No. 21 seeks an explanation of the determination of no additional payments

in the “own words” of the USAA claims adjuster. (R. Doc. 17-5 at 5-6). Subject to objections,

including privilege, USAA asserted that “there is a reasonable and legitimate question as to the

causation and extent of Plaintiff’s claim.” (R. Doc. 17-5 at 6; R. Doc. 17-9 at 4-5). The Court

finds this answer sufficient. Plaintiff may seek a more detailed response from any identified

non-attorney claims handler identified in response to Interrogatory No. 20 in an appropriate

deposition.

       Interrogatory No. 22 and 23 collectively seek the identification and location of all

documents used in making the determination that no additional unconditional tender is owed. (R.

Doc. 17-5 at 6-7). USAA raised several objections, including the attorney-client privilege and

work product doctrine. (R. Doc. 17-5 at 6-7; R. Doc. 17-9 at 5-6). In seeking this information,

Plaintiff argues that “[c]ertainly, there are medical records and other documents received in

discovery and otherwise which were pertinent to the determination and such documents are not

protected by attorney-client privilege nor the work product doctrine.” (R. Doc. 17-1 at 9-10). To

the extent the foregoing discovery requests were vaguely worded or overly broad, it is now clear

that Plaintiff is seeking identification of all documents in USAA’s possession, custody, or

control obtained in discovery or otherwise obtained from third parties, including medical records,

that were used in USAA’s determination to make no additional tender. This information is not
        Case 3:20-cv-00016-BAJ-RLB             Document 25        10/27/20 Page 18 of 24




privileged or protected by the work product doctrine. Accordingly, USAA must identify the

foregoing documents obtained and used in USAA’s determination to not provide an additional

tender, including the general location of any such documents.

       Interrogatory No. 24 seeks the identification of the date upon which the foregoing

information was obtained and the person who obtained the information. (R. Doc. 17-5 at 7).

USAA responded that its counsel “has received medical records and information throughout the

pendency of this litigation, with said information analyzed and communicated” to USAA. (R.

Doc. 17-5 at 7-8; R. Doc. 17-9 at 6). The timing of USAA’s receipt of the documents identified

in response to Interrogatory No. 22 and 23 is relevant to Plaintiff’s bad faith claims and is non-

privileged factual information. USAA need only identify the date upon which the information

was received by USAA and/or its representative. USAA need not identify the specific

individuals who received the information or the method by which it was received.

       USAA must provide the foregoing supplemental answers to Plaintiff’s Interrogatory Nos.

20, 22, 23, and 24 within 14 day of the date of this Order.

                       b.      Request for Production Nos. 37-41, 43, 45, and 46

       Plaintiff’s Request for Production Nos. 37-41, 43, 45, and 46 collectively seek the

production of Plaintiff’s entire claims file. (R. Doc. 17-5 at 17-20). While most of the document

requests identify subsets of the claims file, Request for Production No. 46 is a catch-all provision

that effectively results in Plaintiff seeking the entire claims file. In response to these requests,

USAA asserts that all post-litigation claim information is subject to the attorney-client privilege

and/or the work product doctrine, and only produced “pre-suit claim file documents.” (R. Doc.

17-5 at 17-20; R. Doc. 17-9 at 15-18). USAA did not object to these requests on the basis of

relevance.
        Case 3:20-cv-00016-BAJ-RLB             Document 25        10/27/20 Page 19 of 24




       Plaintiff now argues that he is only seeking the production of any “responsive, non-

privileged documents being withheld.” (R. Doc. 17-1 at 12). In addition to arguing that the

information sought is protected from disclosure in light of attorney involvement, USAA opposes

any additional production on the basis that the only information relevant to the Plaintiff’s bad

faith claims are the underlying documents reviewed to determine the valuation of Plaintiff’s

claim, which are already in Plaintiff’s possession. (R. Doc. 20 at 11-14).

       USAA is correct that “[a] simple assertion that an insured cannot otherwise prove her

case of bad faith does not automatically permit an insured to rummage through the insurers’

claims file.” Dixie Mill, 168 F.R.D. at 559 (internal punctuation removed). Indeed, “[t]he

reasonableness of the insurers’ actions in a bad faith case can be proved by objective facts, which

are not shielded from discovery and do not necessarily require the introduction of privileged

communications at trial.” Id. (citations omitted). “The facts, rather than the legal advice or

opinions, underlying the insurers’ decisions at issue in the instant litigation can be developed

through depositions and other discovery of non-privileged information.” Id. (citations omitted).

       Consistent with Dixie Mill, the Court will not require USAA to produce information in

the claims file that is subject to the attorney-client privilege and/or the work product doctrine.

USAA may withhold information over which it is asserting those protections and identify those

withheld documents on an appropriate privilege log. But given that Plaintiff was provided leave

to assert bad faith claims related to the post-litigation demand, the post-litigation claims file falls

within the scope of discovery to the extent it contains factual information not shielded from

discovery pursuant to the attorney-client privilege and/or the work product doctrine. USAA

must produce any withheld non-privileged correspondence and other claims information created

by claims handlers that do not involve counsel, if any, responsive to these discovery requests.
        Case 3:20-cv-00016-BAJ-RLB             Document 25       10/27/20 Page 20 of 24




USAA must also inform Plaintiff whether “any responsive materials are being withheld” on the

basis of its objections. See Fed. R. Civ. P. 34(b)(2)(C).

       USAA must provide the foregoing supplemental responses to Plaintiff’s Request for

Production Nos. 37-41, 43, 45, and 46 – including any supplements to its privilege log – within

14 day of the date of this Order or entry of a protective order governing the exchange of

confidential information.

                       c.        Request for Production No. 42

       Plaintiff’s Request for Production No. 42 seeks the production of “copies of any and all

memoranda, manuals, bulletins, instruments and/or documents which memorialize, identify,

inform and/or advise employees and/or agents of [USAA] on how to handle, adjust or otherwise

address an uninsured/underinsured first-party insurer claim.” (R. Doc. 17-5 at 18-19). In

response to the request, USAA asserts that all post-litigation claim information is subject to the

attorney-client privilege and/or the work product doctrine and that this information is irrelevant.

(R. Doc. 17-5 at 19; R. Doc. 17-9 at 17). USAA argues that the request is “grossly overbroad”

because it is not limited in time period or scope and otherwise seeks irrelevant information

because this is a “pure valuation dispute.” (R. Doc. 20 at 15-16). USAA further argues that any

and all requests discovery with respect to “USAA’s general policies, practices, and procedures”

is “pattern and practice” and “institutional discovery” that is irrelevant to the “value dispute” at

issue. (R. Doc. 18-1 at 8-11).

       As discussed above, the Court has allowed Plaintiff to proceed on his post-litigation bad

faith claim. The Court will require USAA to provide copies of all relevant portions of claims

handling policies, practices, and procedures that pertain to the valuation of an

uninsured/underinsured first-party insurer claim after the submission of proof of loss. The
           Case 3:20-cv-00016-BAJ-RLB                 Document 25   10/27/20 Page 21 of 24




production is limited to information available at the time of the February 3, 2020 demand and

which would be referenced by a claims handler in the normal course of adjusting a claim such as

the one made by Plaintiff.

           USAA must provide the foregoing supplemental response to Plaintiff’s Request for

Production No. 42 – including any supplements to its privilege log – within 14 days of the date

of this Order or entry of a protective order governing the exchange of confidential information.

                            d.       Depositions of Claims Handlers

           Plaintiff seeks an order compelling USAA to provide dates for the requested deposition

of Lisa Bocanegra and any other USAA adjusters involved in the handling of Plaintiff’s claim.

(R. Doc. 17-1 at 13-14).

           It is unclear whether Plaintiff has noticed the deposition of Lisa Bocanegra as required by

Rule 30(b)(1) of the Federal Rules of Civil Procedure. The Court is aware, however, that USAA

has not yet responded in full to Interrogatory No. 20 by identifying any additional claims

handlers involved in Plaintiff’s claims. Accordingly, the Court will provide Plaintiff the

opportunity to serve appropriate notices of the depositions with respect to Lisa Bocanegra and

any claims handlers identified by USAA in response to Interrogatory No. 20 within 7 days of the

identification of the claims handers. The deposition notice shall set the date for the depositions

of the foregoing individuals within 30 days of the date of the notice.5

                            e.       USAA’s Rule 30(b)(6) Deposition

           Finally, Plaintiff seeks an order compelling USAA to provide dates for its Rule 30(b)(6)

deposition. (R. Doc. 17-1 at 14). The record only contains a “draft” copy of a Rule 30(b)(6)

notice submitted to USAA. (R. Doc. 17-6). This draft document lists 64 topics of inquiry and



5
    The parties may modify these deposition dates by agreement.
         Case 3:20-cv-00016-BAJ-RLB                  Document 25          10/27/20 Page 22 of 24




seeks the production of 46 categories of documents. Plaintiff raises no specific arguments in

support of an order compelling the Rule 30(b)(6) deposition to take place on the full range of the

64 topics or otherwise for an order compelling the production of any information sought in

conjunction with the deposition. Plaintiff did not subsequently submit a motion seeking to

compel an actually served copy of the Rule 30(b)(6) notice of deposition and associated requests

for production.

         USAA’s Motion for Protective Order seeks an order quashing Plaintiff’s draft Rule

30(b)(6) notice and associated document requests in its entirety. (R. Doc. 18).6 USAA broadly

argues that the deposition topics and discovery requests seek information protected by the

attorney-client privilege and/or work product doctrine or are otherwise overly broad,

burdensome, and irrelevant. These arguments are similar to those raised by USAA in opposition

to Plaintiff’s Motion to Compel. In opposing USAA’s Motion for Protective Order, Plaintiff

merely argues that information within the “claims file” is relevant to Plaintiff’s bad faith claims

and any attorney opinion work product is discoverable because USAA’s counsel operated as a

“de facto” claims adjuster. (R. Doc. 19). Plaintiff makes no specific arguments, however, with

respect to the deposition topics and/or document requests contained in the draft Rule 30(b)(6)

deposition notice. Plaintiff makes no representations as to the extent to which the requests for

production accompanying the Rule 30(b)(6) notice of deposition are duplicative of earlier

document requests.

        The Court will not enforce the Rule 30(b)(6) deposition notice and document request as

written. Foremost, the notice does not meet the basic requirements of Rule 30(b)(1) by setting a


6
 USAA also generally seeks a protective order with respect to Plaintiff’s Second Set of Discovery because it seeks
privileged and irrelevant information. The deadline to file discovery motions expired on October 9, 2020. (R. Doc.
24). Other than the interrogatories and document requests at issue in this order, Plaintiff has not sought an order
compelling any further responses to his Second Set of Discovery.
         Case 3:20-cv-00016-BAJ-RLB                 Document 25          10/27/20 Page 23 of 24




time and place for the deposition. The Court will not order the Defendants to attend and/or

provide dates of availability for depositions in the absence of a properly issued deposition notices

as detailed by Rule 30(b)(1). See Byrd v. Castlepoint Fla. Ins. Co., No. 15-634, 2016 WL

1559584, at *2 (M.D. La. Apr. 18, 2016) (collecting cases). Furthermore, while Rule 30

provides that a request for documents under Rule 34 may accompany a notice to a party

deponent, “every discovery request . . . must be signed by at least one attorney of record in the

attorney’s own name.” Fed. R. Civ. P. 26(g)(1). A party has “no duty to act on an unsigned . . .

request . . . until it is signed.” Fed. R. Civ. P. 26(g)(2). The 46 document requests incorporated

into the draft deposition notice are unsigned. (See R. Doc. 17-6 at 13). Accordingly, USAA had

no duty to respond to these unsigned draft document requests.7

        Given the record, the Court will provide Plaintiff an opportunity to take the Rule 30(b)(6)

deposition of USAA, but not to the extent sought in the current deposition notice. Plaintiff has

made no effort to a finding that each of the 64 topics listed in the draft deposition notice seek

information within the scope of discovery. Plaintiff is to serve a revised Rule 30(b)(6)

deposition notice on USAA within 7 days of the date of this Order. The deposition notice shall

set the date for the Rule 30(b)(6) deposition within 30 days of the date of the notice.8 The

deposition notice must limit the deposition topics to Plaintiff’s specific claim and claims file, as

well as the written discovery sought and obtained in this action, including the supplemental

responses required by this Order. The parties are to meet and confer in good faith with respect to

the topics in the revised Rule 30(b)(6) deposition notice prior to the filing of any additional




7
  Plaintiff has not separately filed any motion to compel seeking an order compelling the production of the
documents sought through the deposition notice. Plaintiff’s instant Motion to Compel makes no reference to these
document requests. Finally, in opposing USAA’s Motion for Protective Order, Plaintiff raises no specific arguments
in support of a finding that any of the document requests seek relevant information.
8
  The parties may modify the date of the deposition by agreement.
       Case 3:20-cv-00016-BAJ-RLB            Document 25      10/27/20 Page 24 of 24




motions with respect to the deposition topics. Finally, at the deposition, USAA may direct the

corporate representative not to answer any questions that would reveal information protected by

the attorney-client privilege or work product doctrine.

III.   Conclusion

       Based on the foregoing,

       IT IS ORDERED that Plaintiff’s Motion to Compel Adequate Responses to

Interrogatories and Requests for Production of Documents and to Compel Depositions (R. Doc.

17) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that USAA Casualty Insurance Company’s Motion to

Quash Deposition and Discovery and/or Protective Order With Request for Oral Argument (R.

Doc. 18) is GRANTED IN PART and DENIED IN PART.

       IT IS FURTHER ORDERED that the parties shall bear their own costs pursuant to

Rule 37(a)(5)(C).

       Signed in Baton Rouge, Louisiana, on October 27, 2020.



                                             S
                                             RICHARD L. BOURGEOIS, JR.
                                             UNITED STATES MAGISTRATE JUDGE
